 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    EVA TANNER-KLASS,                                  No. 2:18-cv-01626-TLN-AC
12                       Plaintiff,
13           v.                                          ORDER
14    DEPARTMENT OF CALIFORNIA
      HIGHWAY PATROL, et al.,
15
                         Defendants.
16

17

18          The court is in receipt of plaintiff’s ex parte request to participate in electronic filing

19   pursuant to Local Rule 133(b)(3). ECF No. 17. The court has reviewed the filing and DENIES

20   plaintiff’s request without prejudice because it lacks any “explanation of reasons” as required by

21   the Local Rule. Denial without prejudice means that plaintiff may bring the motion again; a

22   second motion to e-file should include the necessary information described below.

23          Although the Eastern District of California is an electronic management/filing district,

24   unrepresented persons are required to file and serve paper documents unless the assigned District

25   Judge or Magistrate Judge grants leave to utilize electronic filing. L.R. 133(a), (b)(2). A pro se

26   party may bring a request to use electronic filing as a written motion setting out an explanation of

27   reasons for the requested exception. L.R. 133(b)(3). Once plaintiff is approved to file documents

28   electronically, the plaintiff will no longer receive any documents by mail and the court will not
 1   accept paper documents from plaintiff, meaning plaintiff can no longer mail in any filings.
 2          A motion to e-file must make clear whether plaintiff is familiar with the requirements
 3   applicable to electronic filing in this court, and whether plaintiff has access to the hardware and
 4   software needed for electronic filing. Plaintiff will be given an opportunity to file a renewed
 5   motion to e-file, and that request must specify the following:
 6              1. That plaintiff has reviewed the requirements for electronic filing1 and agrees to
 7                  abide by them, and that she understands that once plaintiff registers for electronic
 8                  filing, all notices and documents will be received by e-mail and not by regular
 9                  mail;
10              2. Whether plaintiff has regular access to the following technical requirements
11                  necessary for electronic filing: (a) a computer with internet access; (b) an e-mail
12                  account for receiving notifications from the electronic filing system; (c) a PACER
13                  (Public Access to Court Electronic Records) account; (d) a word-processing
14                  program; (e) PDF conversion software to convert word processing documents into
15                  .pdf format; and (6) a scanner for exhibits or other supporting documents that are
16                  only in paper format.
17          Failure to address each of these items will result in denial of any second motion to e-file.
18          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to e-file (ECF No. 17) is
19   DENIED without prejudice.
20   DATED: January 30, 2019
21

22

23

24

25

26

27
     1
       The CM/ECF User Manual is available on the court’s website at
28   http://www.caed.uscourts.gov/caednew/index.cfm/cmecf-e-filing/cmecf-users-manual/.
                                                   2
